Case 16-16982        Doc 51     Filed 01/31/19     Entered 01/31/19 12:41:09          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 16982
         Deloris M SCOTT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/19/2016.

         2) The plan was confirmed on 09/12/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/21/2018, 11/19/2018.

         5) The case was Converted on 12/17/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-16982             Doc 51            Filed 01/31/19    Entered 01/31/19 12:41:09                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $16,940.00
           Less amount refunded to debtor                                   $854.00

 NET RECEIPTS:                                                                                             $16,086.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $4,000.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $697.57
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,697.57

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal       Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Medical Group                     Unsecured         320.00           NA              NA            0.00        0.00
 Advocate Medical Group, SC                 Unsecured         816.00           NA              NA            0.00        0.00
 Advocate South Suburban Hospital           Unsecured      3,700.00            NA              NA            0.00        0.00
 Cardiothoracic & Vascular Surgical Assoc   Unsecured      1,733.00            NA              NA            0.00        0.00
 Carrington Mortgage Services LLC           Secured       59,050.00     52,832.42        52,832.42           0.00        0.00
 Carrington Mortgage Services LLC           Secured        4,900.00       1,897.16        1,897.16        850.15         0.00
 Comcast                                    Unsecured         259.00           NA              NA            0.00        0.00
 Cook County Bureau Of Health Services      Unsecured         673.00           NA              NA            0.00        0.00
 Cook County Treasurer                      Secured             0.00           NA              NA            0.00        0.00
 Credit ONE BANK NA                         Unsecured      1,372.00            NA              NA            0.00        0.00
 Exeter Finance Corporation                 Unsecured            NA       1,335.56        1,335.56           0.00        0.00
 Exeter Finance Corporation                 Secured       14,633.00     14,960.56        13,625.00      9,349.62    1,188.66
 Illinois Collection Service                Unsecured         206.00           NA              NA            0.00        0.00
 IRS Non-Priority                           Unsecured         189.00           NA              NA            0.00        0.00
 Jefferson Capital Systems LLC              Unsecured         464.00        464.69          464.69           0.00        0.00
 MBB                                        Unsecured         201.00           NA              NA            0.00        0.00
 Metrosouth Medical Center                  Unsecured      1,665.00            NA              NA            0.00        0.00
 Payday Loan Store                          Unsecured           0.00      2,164.28        2,164.28           0.00        0.00
 Penn Credit Corporation                    Unsecured          23.00           NA              NA            0.00        0.00
 Smithereen Pest Management                 Unsecured         234.00           NA              NA            0.00        0.00
 Stroger Hospital                           Unsecured         712.00           NA              NA            0.00        0.00
 United States Dept of HUD                  Secured       17,054.00       4,037.72        4,037.72           0.00        0.00
 WOW Internet Cable Phone - 1               Unsecured         179.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-16982        Doc 51      Filed 01/31/19     Entered 01/31/19 12:41:09             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                  $56,870.14              $0.00               $0.00
       Mortgage Arrearage                                 $1,897.16            $850.15               $0.00
       Debt Secured by Vehicle                           $13,625.00          $9,349.62           $1,188.66
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $72,392.30         $10,199.77           $1,188.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,964.53               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,697.57
         Disbursements to Creditors                            $11,388.43

 TOTAL DISBURSEMENTS :                                                                     $16,086.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
